Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                               Detailed Action
This is responsive to Applicant’s Amendment filed on December 14, 2021.  Claims 1, 4, 8, 10-11, 13-17, and 19-20 have been amended. Therefore, claims 1-20 are currently pending.
Applicant’s arguments and amendment to the claims, see pages 12-21, filed December 14, 2021, with respect to the 35 USC §101 rejection have been fully considered and are persuasive. The 35 USC §101 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments and amendment to the claims, see pages 12-21, filed December 14, 2021, with respect to the 35 USC §112 rejection have been fully considered. The 35 USC §112 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments and amendment to the claims, see pages 12-21, filed December 14, 2021, with respect to the 35 USC §103 rejection  based on Rowe, Shi, and Xu have been fully considered and are persuasive. The 35 USC §103 rejection of claims 1-7 and 16-20 has been withdrawn.
Applicant’s arguments and amendment to the claims, see pages 12-21, filed December 14, 2021, with respect to the 35 USC §103 rejection  based on Shi, Rowe, and Xu have been fully considered and are persuasive. The 35 USC §103 rejection of claims 8-15 has been withdrawn.
The following is an examiner’s statement of reasons for allowance: 
As per claims 1-7, the art of record, especially Shi, Rowe, and Xu, does not disclose singular or in combination a computer implemented method for training a task planning network (TPN) for performing a task using construction equipment  such as excavators and the like by training a planning task model to perform the steps of  training a sub-task determining model (SDM) and training a primitive determining model (PDM), and where the SDM is trained by “using a first loss function based on the first recorded sequence of input-output pairs, and the predicated sub-task, the predicated specification and the first predicated termination signal status" so as to  then generate the trained TPN by combining the trained SDM as a first stage of the TPN and the trained PDM as a second stage of the TPN as recited in independent claim 1.
As per claims 8-15, the art of record, especially Rowe, Shi, and Xu, does not disclose singular or in combination a computer implemented method for performing a task using construction equipment  such as excavators and the like by using a planning task network (TPN), using a sub-task determining model (SDM), using a primitive determining model (PDM), and performing  the steps of  "in response to the  sub-task as a motion  sub-task for a path in a global frame, invoking a sub-task planning module to generate a trajectory to a target point in the global frame and return to the SDM upon the target point is reached" which is performed by the computer "until the task termination status indicates the task is completed" as recited in independent claim 8.

As per claims 16-20, the art of record, especially Rowe, Shi, and Xu, does not disclose singular or in combination performing task planning for construction equipment  such as excavators and the like by inputting environmental observation data and a task into a trained task planning network (TPN),  “the trained TPN comprising: a sub-task determining model (SDM) comprising: a first planning core extracting, given the task, features from the environmental observation data; a sub-task decoder coupled to the first planning core, the sub-task decoder generates at least one sub-task based at least on the features extracted from the environmental observation data; a first specification decoder coupled to the first planning core, the first specification decoder generates a specification corresponding to the at least one sub-task based at least on the features extracted from the environmental observation data; and9Appl. No.16/746,777 Atty. Docket No. 28888-2369 (BN191009USN2)Office Action Date 15 September 2021Response Datea first termination decoder coupled to the first planning core, the first termination decoder generates  a task termination status indicating whether the task is completed based at least on the environmental observation data; a primitive determining model (PDM) comprising: a second planning core extracting features, in response to one sub- task output from the SDM being a local execution sub-task for local operation, using an input comprising at least local environmental observation data associated with the local execution sub-task; a primitive decoder coupled to the second planning core, the primitive decoder generates one or more primitives based at least on the local execution sub-task and the features extracted from the local environmental observation data; a second specification decoder coupled to the second planning core, the second specification decoder generates a specification corresponding to the one or more primitives based at least on the features extracted 
                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661